                 Case 1:21-cv-01164-SHS Document 10 Filed 06/09/21 Page 1 of 1




      LIPSKY LOWE !                                                            Christopher H . Lowe - Partner
      AN    EMPLOYMENT              LAW      FIRM
                                                                         420 Lexington Avenue, Suite 1830
                                                                              New York, New York 10170
                                                                                      Main : 21 2.392.4772
                                                                                     Direct: 91 7. 594.5561
                                                                                       Fax: 212.444 .1030
                                                                                   Chris@!ipskylowe .com

                                                                                       www .lipskylowe .com

                                                         June 8, 2021

           VIA ECF
           The Honorable Sidney H. Stein, U.S .D.J .
                                                                           MEMO ENDORSED
           U.S. District Court for the Southern District of New York
           40 Foley Square
           New York, New York 10007

                   Re:    Tatum-Rios v. Work LA LLC., d/b/a Laca USA,
                          1:21-cv-01164-SHS

            Dear Judge Stein:

                  We represent the Plaintiff in this website accessibility case under Title Ill of the
            American's with Disabilities Act, and its New York State and City analogs. We write
            now to respectfully request a 30-day adjournment of the Initial Pretrial Conference
            ("IPTC"), currently scheduled for June 10, 2021 at 11 :00am. Cilk.L.1-)

                    Plaintiff filed this action on February 9, 2021 (l2kU.) and Defendant was served
            April 16, 2021. Defendant has neither appeared, nor contacted us. We are trying to reach
            them to avoid unnecessary default motion practice and to discuss potential settlement.
            Plaintiff respectfully requests a 30-day adjournment of the IPTC to facilitate Defendant's
            appearance in the case.

            This is the second request for an adjournment of the IPTC. As Defendant has not yet
            appeared in the case and we have not been contacted by their counsel, we are unable to
            determine whether Defendant consents to this request. If granted, this adjournment will
            not affect any other case deadlines because no Scheduling Order has yet been entered.

                                       cyrt's consideration of this request.

,,,.,~
                   We appreciate the

The conference is adjourned to July ((2021, at
                                                         Respectfully submitted,
                                                         LIPSKY LOWE LLP
Dated: New York, New York
       June 9, 2021
                                                         s/ Christopher H. Lowe
                                                         Christopher H. Lowe
